Citation Nr: 0407608	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected shell fragment wound scars of the left 
shoulder and neck.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The veteran served on active duty from July 1948 to July 
1952.

In September 1995, the veteran filed a claim for service 
connection for residuals of shell fragment wounds, 
characterized as scars of the back of the left shoulder and 
neck.  That claim was denied by the Board in February 1999.  
In October 1999, the United States Court of Appeals for 
Veterans Claims (the Court) issued an Order whereby the 
Board's denial of that claim was vacated and the matter 
remanded to the Board for further action pursuant to a Joint 
Motion entered into by representatives of the veteran and of 
the Secretary of VA.  

In July 2000, the Board remanded the case to the RO for 
additional development.  In May 2001, the RO granted service 
connection for scars of the left shoulder and neck and 
assigned a noncompensable rating therefor.  The veteran 
disagreed with the rating assigned and initiated this current 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in February 2002.

A development memorandum was prepared by the Board in April 
2003, based on 38 C.F.R. § 19.9(a)(2)(ii) (2002), which 
authorized the Board to undertake development action.   
Shortly thereafter, 38 C.F.R. § 19.9(a)(2)(ii) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 2003) [the DAV 
case].  Review of the record does not indicate that the 
requested development was accomplished.     This Remand, 
accordingly, is required.

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Additional comment

In June 2003, the Board adjudicated the issue of the 
veteran's entitlement to service connection for missing 
teeth, claimed to be the result of in-service trauma.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2003).


REMAND

Reason for remand

Additional development

During the pendency of the veteran's claim, and subsequent to 
the most recent VA examination of the veteran's shell 
fragment wound scars in March 2001, VA issued revised 
regulations amending that portion of the rating schedule 
dealing with skin disorders, 38 C.F.R. § 4.118.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).

In April 2003, as indicated above, the Board requested, by 
means of a development memorandum, that the veteran be 
accorded a dermatology examination, with specific attention 
paid to the revised schedular criteria.  It appears that 
before the development memorandum could be acted upon, the 
DAV case essentially invalidated the Board's authority to 
initiate such action.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination in order to document the 
severity of the shell fragment wound 
scars, with specific attention paid to 
the revised rating criteria.  The claims 
file should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.

The examiner should be asked to determine 
whether, and to what extent, any of the 
characteristics listed in the revised 
rating criteria apply to the veteran's 
service-connected scars.  The examiner 
should be advised that these 
characteristics are as follows:

	a. scar 5 or more inches (13 or more 
cm.) in length;
	b. scar at least one-quarter inch 
(0.6 cm.) wide at widest part;
	c. surface contour of scar elevated 
or depressed on palpation;
	d. scar adherent to underlying 
tissue;
	e. scar hypo- or hyper-pigmented in 
an area exceeding 6 square inches (39 sq. 
cm.);
	f. skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); 
and
	g. underlying soft tissue missing in 
an area exceeding 6 square inches (39 sq. 
cm).

The examiner should also provide an 
assessment of each scar in terms of 
whether the scar is deep or superficial 
(defined as no underlying soft tissue 
damage), its approximate size, and 
whether the scars are unstable (frequent 
loss of skin over the scar), or painful 
on examination.

2.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be prepared which should include 
appropriate reference to the revised 
schedular criteria.  The veteran and his 
attorney should be provided with the 
supplemental statement of the case and be 
allowed an appropriate period of time 
within which to respond.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




